 Case 1:18-cv-01518-MN Document 29 Filed 07/15/19 Page 1 of 16 PageID #: 697




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 TRACKTIME, LLC,

                          Plaintiff,
 v.
                                        CIVIL ACTION NO. 18-cv-1518 (MN)
 AMAZON.COM, INC.,
 AMAZON.COM, LLC,                       PATENT CASE
 AMZN MOBILE LLC,
 AMAZON WEB SERVICES, INC.,             JURY TRIAL DEMANDED
 AMAZON DIGITAL SERVICES LLC, and
 AUDIBLE, INC.,

                          Defendants.


          PLAINTIFF TRACKTIME, LLC’S MOTION FOR LEAVE TO FILE
                       FIRST AMENDED COMPLAINT

                                           Timothy Devlin (# 4241)
                                           DEVLIN LAW FIRM LLC
                                           1526 Gilpin Avenue
                                           Wilmington, Delaware 19806
                                           P. 302-449-9010
                                           tdevlin@devlinlawfirm.com

                                           COUNSEL FOR PLAINTIFF
                                           TRACKTIME, LLC

OF COUNSEL:

Timothy E. Grochocinski                 Edward R. Nelson, III
Joseph P. Oldaker                       NELSON BUMGARDNER ALBRITTON PC
NELSON BUMGARDNER ALBRITTON PC          3131 W. 7th Street, Suite 300
15020 S. Ravinia Ave., Suite 29         Fort Worth, Texas 76107
Orland Park, Illinois 60462             P. 817-377-9111
P. 708-675-1975                         ed@nbafirm.com
tim@nbafirm.com
joseph@nbafirm.com


Dated: July 15, 2019
Case 1:18-cv-01518-MN Document 29 Filed 07/15/19 Page 2 of 16 PageID #: 698




                               TABLE OF CONTENTS

                                                                                     Page

I.     NATURE AND STAGE OF THE PROCEEDINGS……………………...……...                           1

II.    SUMMARY OF ARGUMENT…………………………………………………...                                     1

III.   STATEMENT OF FACTS ...……………………………………………………..                                  2

IV.    LEGAL STANDARDS…………………………………………………………...                                      3

V.     ARGUMENT……………………………………………………………………... 4

       A.   Dr. Agrawala’s Declaration Establishes that Questions of Fact Exist
            Under the Alice Test ……………………………………………………….                              4

       B.   Amazon’s Statements Establish that Questions of Fact Exist Under Step
            Two of the Alice Test ……………………………………………………...                            6

       C.   Audible’s Statements Establish that Questions of Fact Exist Under Step
            Two of the Alice Test ……………………………………………………...                            8

       D.   The Federal Circuit’s Recent Decision in Cellspin Confirms that
            TrackTime’s FAC is Not Futile …………………………………………...                        10

       E.   The Federal Circuit’s Decision in BASCOM Confirms that TrackTime’s
            FAC is Not Futile ………………………………………………………….                                11

VI.    CONCLUSION …………………………………………………………………... 12




                                            i
Case 1:18-cv-01518-MN Document 29 Filed 07/15/19 Page 3 of 16 PageID #: 699




                           TABLE OF AUTHORITIES

Cases                                                                      Page(s)

Aatrix Software, Inc. v. Green Shades Software, Inc.,
        882 F.3d 1121 (Fed. Cir. 2018) ……………………………………………... 4, 6

BASCOM Global Internet Servs. V. AT&T Mobility, LLC,
     827 F.3d 1341 (Fed. Cir. 2016) ……………………………………………… 11

Berkheimer v. HP Inc.,
       881 F.3d 1360 (Fed. Cir. 2018) ……………………………………………... 4, 6, 8,
                                                                      10, 12
Butamax Advanced Biofuels LLC v. Gevo, Inc.,
       No. 11-54-SLR, 2012 WL 2365905 (D. Del. June 21, 2012) ………………. 3

Cellspin Soft, Inc. v. Fitbit, Inc.,
       -- F.3d ---, 2019 WL 2588278 (Fed. Cir. June 25, 2019) …………………… 4, 8, 10

Core Wireless Licensing SARL v. LG Electronics, Inc.,
      880 F.3d 1356 (Fed. Cir. 2018) ……………………………………………... 2

Cornell Univ. v. Illumina, Inc.,
       No. 10-433-LPS-MPT, 2017 WL 89165 (D. Del. Jan. 10, 2017) …………...   3

Pressure Products Med. Supplies, Inc. v. Greatbatch Ltd.,
       599 F.3d 1308 (Fed. Cir. 2010) ……………………………………………... 3

Statutes

Fed. R. Civ. P. 15(a) ………………………………………………………………… 3




                                        ii
  Case 1:18-cv-01518-MN Document 29 Filed 07/15/19 Page 4 of 16 PageID #: 700



                       I.     NATURE AND STAGE OF PROCEEDINGS

       TrackTime, LLC (“TrackTime”) filed its Complaint for Patent Infringement against

Defendants Amazon.com, Inc., Amazon.com LLC, AMZN Mobile LLC, Amazon Web Services,

Inc., Amazon Digital Services LLC, and Audible, Inc. (together, “Defendants”) on October 1,

2018, asserting U.S. Patent Nos. 8,856,638 (“the ʼ638 patent”) and 8,862,978 (“the ʼ978 patent”)

(together, “the patents-in-suit”). See Complaint (D.I. 1).

       On November 30, 2018, Defendants filed a Motion to Dismiss pursuant to FED. R. CIV. P.

12(b)(6), contending that the asserted claims 1-20 of the ’638 patent and 1-10 of the ’978 patent

are invalid under 35 U.S.C. § 101. D.I. 15. On June 14, 2019, the Court granted Defendants’

motion to dismiss (D.I. 28), but granted TrackTime leave to file a motion for leave to file an

amended complaint (D.I. 26). A copy of TrackTime’s proposed First Amended Complaint

(“FAC”) is attached hereto as Exhibit A, including Exhibits 1 through 12 of the FAC. A redline of

TrackTime’s proposed FAC as compared to TrackTime’s original complaint (D.I. 1) is attached

hereto as Exhibit B.

                            II.    SUMMARY OF THE ARGUMENT

       TrackTime should be granted leave to file its FAC. The filing of the FAC has not been

unduly delayed, would not unfairly prejudice Defendants, is not being brought for some improper

purpose, and is not futile. As such, all four of the factors to be considered by the Court weigh in

favor of granting TrackTime’s motion.

       As explained herein, TrackTime’s FAC presents detailed, plausible, and specific factual

allegations that the asserted claims are valid and inventive, which is sufficient to defeat a motion

to dismiss. For example, TrackTime’s FAC presents detailed opinion testimony from Dr.

Maneesh Agrawala, the Forest Baker Professor of Computer Science and Director of the Brown

Institute for Media Innovation at Stanford University, evidencing that several aspects of the


                                                  1
    Case 1:18-cv-01518-MN Document 29 Filed 07/15/19 Page 5 of 16 PageID #: 701



asserted claims are inventive and that elements in the asserted claims, both alone and as an ordered

combination, were not well-understood, routine, and conventional as of January 2011. At the

pleading stage these specific, detailed, and substantiated opinions by Dr. Agrawala must be

accepted as true, which prohibits a finding of ineligibility under step two of the Alice test. 1

        In addition, TrackTime’s FAC presents additional voluminous evidence of statements by

Amazon, Audible, employees of Apple, and other third-party individuals and publications

attesting that the combination of elements in the asserted claims was not well-understood, routine,

and conventional as of January 2011.

        In light of the detailed factual allegations in TrackTime’s FAC, granting TrackTime leave

to file its FAC would not be futile. Rather, the detailed factual allegations in TrackTime’s FAC

make clear that, at a minimum, questions of fact exist under Alice step two, prohibiting dismissal

of this matter at the pleading stage. For the reasons stated herein, TrackTime’s motion should be

granted and TrackTime should be permitted to file its FAC.

                                III.    STATEMENT OF FACTS

        On November 30, 2018, Defendants filed a Motion to Dismiss pursuant to FED. R. CIV. P.

12(b)(6), contending that the asserted claims 1-20 of the ’638 patent and 1-10 of the ’978 patent



1
  While TrackTime does not agree with the Court’s finding that the asserted claims are directed to
an abstract idea under step one of the Alice test, TrackTime’s focus in this brief is on step two of
the Alice test. With that said, similar to the Federal Circuit’s holding in Core Wireless, since the
asserted claims are directed to an improved user interface for computing devices, they are not
directed to an abstract idea. See Exhibit 6 to FAC, Dec. Agrawala ¶¶ 12-13 (hereinafter “Dec.
Agrawala”); Core Wireless Licensing SARL v. LG Electronics, Inc., 880 F.3d 1356, 1363 (Fed.
Cir. 2018). In Core Wireless, the Federal Circuit found that the claims were not directed to an
abstract idea because they represented an improved user interface for electronic devices,
particularly those with small screens, to overcome shortcomings in the prior art. Id. Similarly, the
asserted claims in the patents-in-suit claim improved user interfaces that overcome shortcomings
in the prior art, particularly those with small screens. Dec. Agrawala ¶¶ 12-13. At a minimum,
underlying issues of fact exist on this point precluding a finding of ineligibility at the pleading
stage where all factual inferences are to be drawn in TrackTime’s favor.

                                                   2
  Case 1:18-cv-01518-MN Document 29 Filed 07/15/19 Page 6 of 16 PageID #: 702



are invalid under 35 U.S.C. § 101. D.I. 15. On June 14, 2019, the Court granted Defendants’

motion to dismiss (D.I. 28), but granted TrackTime leave to file a motion for leave to file an

amended complaint (D.I. 26). As explained herein, TrackTime’s FAC contains detailed factual

allegations, including detailed opinion testimony by Dr. Agrawala, demonstrating that numerous

aspects of the asserted claims are inventive and that elements in the asserted claims, both alone

and as an ordered combination, were not well-understood, routine, and conventional as of January

2011. See e.g., Exhibit 1, ¶¶ 160-307; Dec. Agrawala ¶¶ 7-70.

                                     IV.     LEGAL STANDARDS

        Rule 15(a) of the Federal Rules of Civil Procedure provides that the court “should freely

give leave [to amend the pleadings] when justice so requires.” Fed. R. Civ. P. 15(a); Butamax

Advanced Biofuels LLC v. Gevo, Inc., No. 11-54-SLR, 2012 WL 2365905, at *2 (D. Del. June 21,

2012). “The factors to consider in weighing a motion for leave to amend are well-settled: (1)

whether the amendment has been unduly delayed; (2) whether the amendment would unfairly

prejudice the non-moving party; (3) whether the amendment is brought for some improper

purpose; and (4) whether the amendment is futile.” Id. “According to the Federal Circuit, a ‘trial

court should grant leave to file absent a substantial reason for denial ….’” Id. (quoting Pressure

Products Med. Supplies, Inc. v. Greatbatch Ltd., 599 F.3d 1308, 1319 (Fed. Cir. 2010)).

        “[I]n assessing futility of a proposed amendment, the same standard of legal sufficiency as

under Rule 12(b)(6) is applied.” Cornell Univ. v. Illumina, Inc., No. 10-433-LPS-MPT, 2017 WL

89165, at *3 (D. Del. Jan. 10, 2017). “The Court may grant a motion to dismiss only if, after

‘accepting all well-pleaded allegations in the complaint as true, and viewing them in the light most

favorable to the plaintiff, plaintiff is not entitled to relief.” Id.

        With respect to patent eligibility, and specifically step two of the Alice test, “The question

of whether a claim element or combination of elements is well-understood, routine and


                                                      3
  Case 1:18-cv-01518-MN Document 29 Filed 07/15/19 Page 7 of 16 PageID #: 703



conventional to a skilled artisan in the relevant field is a question of fact” that must be “proven by

clear and convincing evidence.” Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018).

Plausible and specific factual allegations that aspects of the claim are inventive are sufficient to

defeat a motion to dismiss. Cellspin Soft, Inc. v. Fitbit, Inc., -- F.3d ---, 2019 WL 2588278, at * 8

(Fed. Cir. June 25, 2019) (citing Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d

1121, 1128 (Fed. Cir. 2018)). “As long as what makes the claims inventive is recited by the

claims, the specification need not expressly list all the reasons why this claimed structure is

unconventional.” Id.

                                        IV.     ARGUMENT

       All four factors to be considered in weighing a motion for leave to amend weigh in favor

of granting TrackTime’s motion. TrackTime’s did not unduly delay in bringing the FAC, the FAC

would not unfairly prejudice Defendants, and the FAC is not brought for some improper purpose.

Further, as explained in detail herein, the filing of the FAC is not futile. Rather, TrackTime’s

FAC clearly establishes that questions of fact exist under the Alice test, prohibiting dismissal of

this matter at the pleading stage.

A.     Dr. Agrawala’s Declaration Establishes that Questions of Fact Exist Under the Alice
       Test.

       Dr. Maneesh Agrawala, the Forest Baskett Professor of Computer Science and Director of

the Brown Institute for Media Innovation at Stanford University, has provided a declaration in

support of TrackTime’s FAC. See Dec. Agrawala. Dr. Agrawala reviewed the patents-in-suit and

provided opinions on the nature of the claimed inventions, the state of the prior art as of the

effective filing date of the patents-in-suit, any improvements to the prior art provided by the

claimed inventions or disclosed in the specification of the patents-in-suit, and any benefits

associated with the claimed inventions. Id. at ¶¶ 3, 7-23, 45-70. Dr. Agrawala’s opinions and



                                                   4
    Case 1:18-cv-01518-MN Document 29 Filed 07/15/19 Page 8 of 16 PageID #: 704



analysis are informed by his extensive technical background in the technological field of the

patents-in-suit and his personal familiarity with the Accused Products. Id. at ¶¶ 3-6. For instance,

Dr. Agrawala has worked in the areas of Human Computer Interaction and Computer Graphics for

25 years and served as a Professor in these areas since 2005. For the last 10 years, Dr. Agrawala’s

research has focused on audio-visual analysis and synthesis of speech and video, where his

research group has developed a variety of interfaces and techniques for editing audio and video

using a time-aligned transcript of the speech. At a minimum, Dr. Agrawala’s testimony

establishes several questions of fact exist under the Alice test. 2

        Dr. Agrawala provides opinions and supporting factual assertions regarding the nature of

the asserted claims of the patents-in-suit, providing an overview of the technical nature of the

claims and how they provide specific improvements over prior art systems, resulting in an

improved user interface for electronic devices. Id. at ¶ 12. In addition, Dr. Agrawala confirms

that his analysis is supported by the specification of the patents-in-suit, discussing how the

inventions presented in the claims and specification of the patents-in-suit provide many technical

solutions to technical problems, and improve the functioning and operation of computers. Id. at ¶¶

13-15, 22, 57-70. This testimony and opinions establish, at a minimum, the existence of fact

issues regarding the nature of the asserted claims, the scope and content of the prior art, the

technical advantages of the asserted claims, and the problems addressed by the inventions of the

patents-in-suit.

        Furthermore, Dr. Agrawala has opined that each of the asserted claims of the patents-in-

suit include a combination of elements that was not well-known, routine, and conventional at the



2
  Although it is not TrackTime’s burden, Dr. Agrawala’s testimony goes beyond merely noting the
existence of issues of fact. His declaration provides convincing, unrebutted evidence establishing
that the asserted claims of the patents-in-suit are patent eligible under any standard.

                                                    5
  Case 1:18-cv-01518-MN Document 29 Filed 07/15/19 Page 9 of 16 PageID #: 705



time of the inventions. Id. at ¶¶ 16-23. Specifically, Dr. Agrawala has opined that each of the

independent claims of the ’638 patent and independent claim 1 of the ’978 patent recite elements

that, especially in combination, were not well-known, routine, and conventional at the time of

filing of the patent’s parent application in January of 2011. Id. at ¶¶ 17-20. As such, each of the

asserted claims of the patents-in-suit bring together numerous unconventional elements and steps

previously unknown in the fields of interactive multimedia, transmission / distribution systems,

and computing technology. Id. at ¶ 21. At a minimum, Dr. Agrawala’s testimony establishes that

there is an issue of fact concerning whether a claim element, combination of elements, or sub-

combination of elements of the asserted claims was well-understood, routine and conventional to a

skilled artisan in the relevant field at the time of inventions of the patents-in-suit under step 2 of

the Alice test. See Berkheimer, 881 F.3d at 1368. This precludes a finding of ineligibility on the

current record and TrackTime’s amendment is not futile. Aatrix Software, Inc., 882 F.3d at 1128.

B.      Amazon’s Statements Establish that Questions of Fact Exist Under Step Two of the
        Alice Test.

        While the issue of whether Amazon’s patents and Audible’s patents are directed to patent

eligible subject matter is not before the court, sworn factual statements to the USPTO under a duty

of candor made in those applications, in those prosecution histories, and in those issued patents are

relevant to the issues of novelty, non-obviousness, inventiveness, whether elements are well-

understood, routine, and conventional, and whether the subject matter claimed in the asserted

patents is patent eligible.

        U.S. Patent No. 9,176,658 (“the Amazon ʼ658 patent”) to Amazon was filed December 10,

2013 and issued November 3, 2015. FAC ¶ 216; see also Exhibit 7 to FAC, the Amazon ʼ658

patent. The subject matter claimed is use of an index (lines of lyrics with associated times), on a

user interface of a mobile computing device, to navigate audio and text by gesturing on a line of



                                                   6
 Case 1:18-cv-01518-MN Document 29 Filed 07/15/19 Page 10 of 16 PageID #: 706



lyrics to “jump” the song to a portion selected by a gesture made on a specific part of the user

interface, for example by tapping on a line of lyrics. Id. at ¶ 216. This is virtually identical to the

claimed subject matter of the asserted ʼ638 patent. Id.

       Amazon swore, under oath, to the USPTO under a continuing duty of candor that the

Amazon ʼ658 Patent contains patentable subject matter and an inventive concept. Id. at ¶ 217.

Further, The Amazon ʼ658 Patent contains factual statements in the specification, made by

Amazon to the USPTO under penalty of perjury, and under a continuing duty of candor, to support

the contention that the claimed subject matter met all conditions for patentability under Sections

102, 103, and 112, and patent eligibility under Section 101. Id. at ¶ 218. The Amazon ʼ658 Patent

specification recites that as of the filing date of December 10, 2013,

       “Conventional approaches typically enable the user to scrub or navigate through the
       media playback by moving a scrubbing element (e.g., slider, button, marker, pointer).
       Moreover, in some cases, text associated with the media can be presented in conjunction
       with the media playback. In one example, text in a subtitle file can be displayed while a
       movie is playing. However, conventional approaches to navigating media content and
       presenting text associated with the media content can be uninteresting and lacking in
       interactivity. This can negatively affect the overall user experience associated with using
       computing devices to access media content.”

Id. In other words, Amazon thought that as of December 10, 2013, a problem that existed in the

art of mobile computing devices was that “conventional approaches to navigating media content

and presenting text associated with the media content” could be characterized as “lacking in

interactivity.” Id. The (much earlier filed) ʼ638 patent identified the same problem in the prior

art. Id. at ¶ 219; see also ʼ638 patent, 10:32-11:36.

       The Amazon ʼ658 patent continues with Amazon asserting as fact,

       “Systems and methods in accordance with various embodiments of the present disclosure
       overcome one or more of the above-referenced and other deficiencies in conventional
       approaches to presenting media content via a computing device. In particular,
       various embodiments of the present disclosure can output audio, display text that is
       synchronized to the audio, and navigate a playback of media content based, in part,
       on scrolling through and selecting the text.”


                                                   7
 Case 1:18-cv-01518-MN Document 29 Filed 07/15/19 Page 11 of 16 PageID #: 707




FAC ¶ 221. The ʼ658 patent goes on to state: “In some embodiments, the user can select targeted

lyrics by tapping, touching, and/or otherwise interacting with the targeted lyrics. Id. As shown in

the example of FIG. 4C, the user can tap 410 on the line ‘When the blazing sun is gone,’ or the

word ‘sun’s’ in order to select the respective line or word. When the line or word is selected, the

device 402 can cause the song to (skip to and) play the portion that corresponds to the selected

(target) line or word.” Id. This is a statement of fact Amazon made to the USPTO, in part to

convince the USPTO that the claimed subject matter was patent eligible and contained an

inventive concept. Id. This statement of fact is directly opposite any factual contention that the

claimed subject matter of the asserted patents was “well-known, routine, and conventional” as of

January 3, 2011. Id. See also FAC ¶¶ 222-252 (containing additional factual assertions related to

statements by Amazon). In sum, Amazon’s own statements demonstrate that, at a minimum,

factual issues exist under step two of the Alice test, which preclude a finding of ineligibility at the

pleading stage. Berkheimer, 881 F.3d at 1369; Cellspin, 2019 WL 2588278, at *8. As such,

allowing TrackTime to file its FAC is not futile and TrackTime’s motion requesting leave to do

the same should be granted.

C.     Audible’s Statements Establish that Questions of Fact Exist Under Step Two of the
       Alice Test.

       Similar to Amazon, statements by Audible in connection with their patents and patent

applications are relevant to the issues of novelty, non-obviousness, inventiveness, whether

elements are well-understood, routine, and conventional, and whether the subject matter claimed

in the asserted patents is patent eligible. FAC ¶¶ 253-284.

       For example, U.S. Patent No. 9,472,113 to Audible (“the Audible ʼ113 patent”) involves

the generation and use of a synchronization index in a “content playback synchronization system.”

Id. at ¶ 254. The specification discloses, “[i]n a specific example, content detection and/or


                                                   8
 Case 1:18-cv-01518-MN Document 29 Filed 07/15/19 Page 12 of 16 PageID #: 708



synchronization information may include data that can be used to map a segment of text (for

example, a word, line, sentence, etc.) to a timestamp of a corresponding audio recording.” Id. The

specification continues, “for example, content synchronization information can be used to switch

back and forth between presenting audio content and textual content (in embodiments where

textual content is presented by the synchronization device 104). Id. More specifically, in some

embodiments, a computing device may display the text of an electronic book and then switch

to playing the audio of an audio book at a corresponding position using the content

synchronization information.” Id.

       The USPTO rejected the Audible ʼ113 patent claims finding that using such a

synchronization index was directed to patent ineligible subject matter. Id. at ¶ 255. Audible then

conducted an oral interview with the patent examiner and then submitted a written response to the

office action, arguing factually and legally that the generation and use of a synchronization index

for synchronous display of text and corresponding media was NOT something that would cause

the claim to be patent ineligible under Section 101 and using the two-step test of Alice. Id.

       In response to the USPTO’s Section 101 rejection, Audible made factual and legal

arguments, under a duty of candor to the USPTO, that “indexing” media and use of a

synchronization index in a particular way for a particular result is not an abstract idea that renders

a claim patent ineligible. Id. at ¶¶ 255-260. Audible argued that synchronizing media content to

corresponding text and playing the two together “based at least in part on content synchronization

information” was “significantly more” than any abstract idea, and that there was a “non-routine”

device claimed, despite the specification saying, “[t]he computing device may include . . . a

handheld device (such as a tablet computer, personal digital assistant (PDA), hybrid PDA/mobile

phone, mobile phone, smartphone, electronic book reader, or digital media player) . . .” and “may




                                                   9
    Case 1:18-cv-01518-MN Document 29 Filed 07/15/19 Page 13 of 16 PageID #: 709



be associated with a number of devices for user input, including, but not limited to . . . touch

screens . . .” Id. at ¶ 260.

        In sum, Audible’s positions to the USPTO are directly opposite any factual contention that

the claimed subject matter of the asserted patents was “well-known, routine, and conventional” as

of January 3, 2011. Id. at ¶¶ 253-260; see also FAC ¶¶ 261-284 (containing additional factual

assertions related to statements by Amazon). Audible’s own statements demonstrate that, at a

minimum, factual issues exist under step two of the Alice test, which preclude a finding of

ineligibility at the pleading stage. Berkheimer, 881 F.3d at 1369; Cellspin, 2019 WL 2588278, at

*8. As such, allowing TrackTime to file its FAC is not futile and TrackTime’s motion requesting

leave to do the same should be granted. 3

D.      The Federal Circuit’s Recent Decision in Cellspin Confirms that TrackTime’s FAC is
        Not Futile.

        In its recent decision in Cellspin Soft v. Fitbit, the Federal Circuit held that the district

court erred in discounting supported factual allegations in the complaint that the specific ordered

combination of elements in the asserted claims was inventive. Cellspin, 2019 WL 2588278, at *8.

The Federal Circuit went on to hold that in light of the allegations in the complaint, it could not

“conclude that the asserted claims lack an inventive concept” or “say that these claimed

techniques, among others, were well-known or conventional as a matter of law.” Id. In support of

this ruling, the Federal Circuit noted that “plausible and specific factual allegations that aspects of

the claims are inventive are sufficient.” Id. 4


3
  In addition, the FAC contains factual allegations concerning additional third-party statements,
including those by employees of Apple, further demonstrating that several aspects of the asserted
claims are inventive and that elements in the asserted claims, both alone and as an ordered
combination, were not well-understood, routine, and conventional as of January 2011. Exhibit 1,
FAC ¶¶ 285-307.
4
  In addition, the Federal Circuit rejected the defendant’s argument that “the asserted claims
simply ‘replaced a USB or similar cable with Bluetooth’” and therefore cannot be inventive. Id. at

                                                    10
 Case 1:18-cv-01518-MN Document 29 Filed 07/15/19 Page 14 of 16 PageID #: 710



       In the present case, as discussed supra in Sections IV.A through IV.B, TrackTime’s FAC

contains plausible and specific factual allegations that aspects of the claim are inventive. These

include allegations in the form of opinion testimony from Dr. Agrawala as well as statements by

Amazon, Audible, and third-parties. Id. As such, allowing TrackTime to file its FAC is not futile.

E.     The Federal Circuit’s Decision in BASCOM Confirms that TrackTime’s FAC is Not
       Futile.

       In BASCOM Global Internet Servs. V. AT&T Mobility, LLC, the Federal Circuit held that

the claims were directed to filtering content on the Internet, an abstract idea. 827 F.3d 1341,

1348-49 (Fed. Cir. 2016). While the appellant argued that the invention was focused on

something narrower, the Court held that “the claims and their specific limitations [did] not readily

lend themselves to a step-one finding that they are directed to a nonabstract idea.” Id. at 1349.

Nevertheless, the Court concluded that, although the limitations of the claims, taken individually,

recited generic computer, network, and Internet components, the limitations as an ordered

combination imparted an inventive concept. Id. The Court recognized that “[t]he inventive

concept described and claimed … is the installation of a filtering tool at a specific location, remote

from the end-users, with customizable filtering features specific to each end user.” Id. at 1350.

This was a “non-conventional and non-generic arrangement of known, conventional pieces” that

resulted in a “technical improvement over [the] prior art.” Id.

       Like BASCOM, TrackTime’s FAC sets forth detailed, and plausible, factual allegations

that the combination of elements in the claimed inventions were not well understood, routine, and

conventional at the time of invention. Exhibit 1, ¶¶ 160-307. Setting aside that TrackTime bears




*9. In support of this holding, the Federal Circuit stated, “even assuming that Bluetooth was
conventional at the time of these inventions, implementing a well-known technique with particular
devices in a specific combination, like the two-device structure here, can be inventive.” Id.


                                                 11
 Case 1:18-cv-01518-MN Document 29 Filed 07/15/19 Page 15 of 16 PageID #: 711



no burden on this issue because all asserted claims are presumed valid and eligible (i.e., not well

understood, routine, and conventional), TrackTime’s factual allegations must be accepted as true

at the pleading stage. As the Federal Circuit held in Berkheimer v. HP:

       Whether something is well-understood, routine, and conventional to a skilled
       artisan at the time of the patent is a factual determination. Whether a particular
       technology is well-understood, routine, and conventional goes beyond what was
       simply known in the prior art. The mere fact that something is disclosed in a piece
       of prior art, for example, does not mean it was well-understood, routine, and
       conventional.

881 F.3d at 1369. As such, allowing TrackTime to file its FAC is not futile and TrackTime’s

motion requesting leave to do the same should be granted.

                                      VI.    CONCLUSION

       For the foregoing reasons, TrackTime’s motion for leave to file its First Amended

Complaint should be granted.




                                                 12
 Case 1:18-cv-01518-MN Document 29 Filed 07/15/19 Page 16 of 16 PageID #: 712



Dated: July 15, 2019                                /s/ Timothy Devlin_____
                                                    Timothy Devlin (# 4241)
                                                    DEVLIN LAW FIRM LLC
                                                    1526 Gilpin Avenue
                                                    Wilmington, Delaware 19806
                                                    302-449-9010
                                                    tdevlin@devlinlawfirm.com

                                                    COUNSEL FOR PLAINTIFF
                                                    TRACKTIME, LLC

OF COUNSEL:

Edward R. Nelson, III
NELSON BUMGARDNER ALBRITTON PC
3131 W. 7th Street, Suite 300
Fort Worth, Texas 76107
P. 817-377-9111
ed@nbafirm.com

Timothy E. Grochocinski
Joseph P. Oldaker
NELSON BUMGARDNER ALBRITTON PC
15020 S. Ravinia Ave., Suite 29
Orland Park, Illinois 60462
P. 708-675-1975
tim@nbafirm.com
joseph@nbafirm.com




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was served on all counsel of
record on July 15, 2019 via the Court’s CM/ECF system.

                                                    /s/ Timothy Devlin




                                               13
